Order filed, May 30, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00097-CR
                               NO. 14-19-00098-CR
                               NO. 14-19-00099-CR
                               NO. 14-19-00100-CR
                                 ____________

                     PATRICK DEON SMITH, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 21st District Court
                          Washington County, Texas
               Trial Court Cause No. 17557, 17675, 17814, 17908


                                     ORDER

      The reporter’s record in these cases were due May 29, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
      We order Margaret Raiford, the official court reporter, to file the record in
these appeals within 30 days of the date of this order.


                                  PER CURIAM